* Corpus Juris-Cyc. References: Damages, 17CJ, p. 891, n. 50; p. 981, n. 54; p. 985, n. 98. Trespass, 38Cyc, p. 1126, n. 12; p. 1131, n. 49; p. 1132, n. 50, 51, 52, 53; p. 1146, n. 44.
Plaintiff sued under section 4242, Revised Statutes 1919, to recover treble damages for the destruction of certain shade and ornamental trees upon his land. The cause was tried before the court and a jury and the value of the trees destroyed was fixed by the verdict at $500. On motion this amount was trebled and judgment rendered for $1500 and defendant appealed.
The petition is sufficient in form for treble damages under the statute. The answer is a general denial. The evidence shows that defendant cut down and destroyed shade and ornamental trees on plaintiff's land. The two assignments of consequence are based upon the character of evidence offered to establish the value of the shade and ornamental trees cut down, and upon the action of the court in sustaining plaintiff's motion to treble the damage as found by the jury. We will dispose of these assignments in the order presented.
Plaintiff was asked this question: "If you know tell the jury what the difference in value of that land is before the trees were cut and after?" Objection was made on the ground that under the petition, based on the statute, for treble damages such character of evidence as called for by the question was incompetent. The objection *Page 146 
was sustained, and plaintiff's counsel then offered to prove by plaintiff that the difference between the reasonable market value of the lands described with and without the shade and ornamental trees cut down and destroyed was $1000, but such offering was excluded. After the exclusion of the offer counsel asked plaintiff this question: "Now, Mr. Barnes, you may tell the jury, if you know, the reasonable value of the shade and ornamental trees which were cut on your premises by the defendant company? In answer plaintiff placed the value at $1000. Similar evidence was given by two other witnesses offered by plaintiff. Defendant contends that the cross-examination of these witnesses discloses that they based their estimate of value of the shade and ornamental trees upon the difference between the value of the premises with and without said trees, and defendant's contention in this respect is correct. Therefore we have presented this question. In a suit under the statute, section 4242, Revised Statutes 1919, for treble damages for the destruction of shade and ornamental trees, can the value of the trees be established by evidence of the difference in the value of the premises with and without the trees? So far as we are able to ascertain this question has not been directly ruled in this State.
The statute, section 4242, provides: "If any person shall cut down, injure or destroy or carry away any tree placed or growing for use, shade or ornament, or any timber, rails or wood standing, being or growing on the land of any other person, or shall dig up, quarry or carry away any stones, ore or mineral, gravel, clay or mold, or any ice or other substance or material being a part of the realty, or any roots, fruits or plants, or cut down or carry away grass, grain, corn flax or hemp in which he has no interest or right, standing, lying or being on land not his own, or shall knowingly break the glass or any part of it in any building not his own, the person so offending shall pay to the party injured treble the value of the thing so injured, broken, destroyed or carried away, with costs."
In a common-law action of trespass for injury to the freehold the measure of damages is the difference in the value of the land before and after the trespass. [Ritchie v. State Board of Agriculture, 266 S.W. (Mo. App.) 492, l.c. 495; McKinsey v. Guthrie, 212 S.W. (Mo. App.) 563; Mathews v. Railroad,142 Mo. 645, l.c. 665; 45 S.W. 802; Cox v. Railroad, 111 Mo. App. 394, l.c. 406, 85 S.W. 989; Bungenstock v. Drainage District,163 Mo. 198, 64 S.W. 149; Bailey v. The Siegel Gas Fixture Company,54 Mo. App. 50; Foncannon v. Kirkville, 88 Mo. App. 279.] Learned counsel for defendant to support their contention that the measure of damages in an action under the statute is not the difference in value of the premises before the trespass and afterwards, but is the value of the thing removed or destroyed, rely upon the wording of the statute itself, and upon *Page 147 
Labeaume v. Woolfolk, 18 Mo. 514; Soulard v. City of St. Louis,36 Mo. 546, l.c. 554; Mueller v. Railroad, 31 Mo. 262; Flynt v. Railroad, 38 Mo. App. 94, and Cox v. Railroad, supra.
Labeaume v. Woolfolk, was an action under the statute for treble damages. The rule as to the measure of damages is not discussed. The court, however, uses this language: "The party injured by the trespasses enumerated in the statute is entitled to recover treble the value of the thing (Italics ours) injured, broken, destroyed or carried away."
Soulard v. City of St. Louis, supra, was for single damages for the wrongful taking or appropriation of lands for a public street, and was not based on the statute. In discussing the measure of damages there applicable the court used this language: "In regard to the measure of damages it has already been prescribed by this court in Mueller v. St. L.  Iron Mountain R.R. Co., 31 Mo. 262, a case involving essentially the same principle. It was there held on the authority of Jones v. Gooding, 8 Mees.  W. 145, that in an action for damages for wrongfully entering upon land and taking and carrying away the soil, etc., the proper measure of damage is not the actualdamages sustained, but the value of the land removed; (Italics ours.) and as the defendant has taken and appropriated to its own use the land used as a street, its fair and reasonable value will afford the criterion in estimating the damages."
The portion, supra, last italicized is a literal copy of the headnote to Mueller v. Railroad, supra, The headnote referred to, without reference to the actual language used in the opinion, might be susceptible of a construction that the opinion would not justify. In the Mueller case the court speaking by Judge NAPTON said:
"The action is trespass; and as the damages given by the jury, under the rule for estimating them furnished by the court, seem, from the testimony, to have been a full compensation for the injury to the plaintiff's lot occasioned by the construction of the road, it appeared but equitable, either that this judgment should be a final adjustment of the plaintiff's claim or that a different rule of damages from the one given by the court should govern. But the case of Jones v. Gooding, 8 Mees.  Wells, 145, is an authority for the measure of damages declared in the instruction given. That was an action of trespass for cutting a ditch along the edge of plaintiff's close, and carrying away the soil, etc.; and the court held the measure of damages to be the value of the land taken and not the expense of restoring it to its original condition."
The language used in the conclusion of the quotation, supra, from the Mueller case clarifies the italicized portion quoted from Soulard v. City of St. Louis, supra. Counsel for defendant in the cause at bar specifically refer to the italicized portion as supporting their contention *Page 148 
that the true measure of damages is not the difference in value of the premises before and after the trespass, but is "the value of the thing so injured, broken, destroyed or carried away," considered separate and apart from the freehold and without regard to the damage done to the freehold. When the language actually used in the Mueller Case and not the headnote, is considered in connection with the language used in Soulard v. City of St. Louis, it is plain that the last-mentioned case is not an authority supporting defendant's contention.
The ruling in the Mueller Case was based on Jones v. Gooday, not Gooding, 8 Messon  Welsby (Eng. Ex.) 146, and the ruling in the Soulard Case is based upon the Mueller case. In Jones v. Gooday the defendant had directed that a ditch be widened, and in the widening of the ditch a strip of the field belonging to the plaintiff was cut and carried away. Plaintiff contended that his damages should be measured by whatever sum it would require to restore the land to the condition in which it was before the commission of the trespass. It was held that the proper measure of damages was the value of the land removed, and not the expense of restoring the field to its condition prior to the trespass. So far as appears both the Mueller case and the Soulard case were for single damages.
Flynt v. Railroad, supra, as to the damages, is based upon the Mueller case, and the Soulard case and lays down no different rule than is laid down in the cases upon which it is based.
Cox v. Railroad, supra, was under the statute to recover treble damages for sand alleged to have been wrongfully removed from plaintiff's land. It was contended by the defendant in the Cox case that the measure of damages was the difference in the market value of the land before and after the sand was taken. In answering that contention the court said: "The ordinary rule for measuring damages to land caused by the digging up and removal of a part of the soil, which is the cost of replacing the soil removed or the difference in the value of the land before and after the removal, cannot be applied to actions brought on the statute for the treble damages."
The general rule is that the measure of damages for trees which are not valuable for timber is the injury to the land caused by destroying them. This rule is based on the obvious reason that the value of such trees considered apart from the land would not be adequate compensation for the trespass. [36 Cyc. 1131.] The rule as laid down by Cyc. has been applied to timber not ready to cut, fruit trees, trees which were a part of a sugar bush, trees used for a windbreak and ornamental or shade trees. Cases supporting each of these applications are cited in the Cyc. notes. Such is the rule in this State. [McKinsey v. Guthrie, 212 S.W. (Mo. App.) supra: Doty v. Railroad, 136 Mo. App. 254, 116 S.W. 1126; Jones v. Railroad, *Page 149 189 Mo. App. 6, 176 S.W. 465; Miller v. Railroad,180 Mo. App. 501, 167 S.W. 469.]
In McKinsey v. Guthrie, supra, treble damages were sought for the destruction of a shade tree. The petition there was not sufficient to support treble damages, hence the action in effect resulted in one of single damages for injury to his freehold. But in discussing the measure of damages there we used this language:
"The measure of damages in this character of cause where damages are sought for the destruction of a tree for shade or ornament is the difference in the market value of the premises on which the tree is growing with and without the tree. This, after all, it seems to us, is the value of the tree because of its peculiar place and location on the premises. A tree in the back yard, among others, though a beautiful ornament and shade, might be of less value to the premises than a tree in the front yard, and well located, though of less beauty and less valuable as cordwood."
The above cited Missouri cases giving the rule for the measure of damages in actions where damages are sought for the destruction of trees are not valuable for timber were for single damages, and not for treble damages under the statute. Should the fact that the action is based on the statute for treble damages change the rule for the measure of damages for the injury or destruction of trees not fit for timber, such as shade or ornamental trees? We think not.
The treble damage statute of Arkansas, Digest, Kirby  Castle, 1916, sec. 9931, is as follows:
"If any person shall cut down, injure, or destroy or carry away any tree placed or growing for use or shade, or any timber, rails or wood, standing, being or growing on the land of another person, or shall dig up, quarry or carry away any stone, ground, clay, turf, mold, fruit or plants, or shall cut down or carry away, any grass, grain, corn, cotton, tobacco, hemp or flax, in which he has no interest or right, standing or being on any land not his own, or shall willfully break the glass, or any part of it, in any building not his own, every person so trespassing shall pay the party injured treble the value of the thing so damaged, broken, destroyed or carried away, with costs."
It will be seen that the Arkansas statute is almost identical with ours. In all essential features the two statutes are identical. In Laser v. Jones, 172 S.W. 1024, the Arkansas Supreme Court held, in an action under their statute for treble damages for the destruction of shade trees, that the measure of damages was the diminution in the value of the premises. [See, also, Bockes v. McAfee  Son Co., 130 N.W. (Mich.) 313.] The authorities are not uniform, however, on this question as may be seen by the dissenting opinion in Laser v. Jones, supra. The theory, where such theory obtains, seems *Page 150 
to be that if suit is brought for single damages that it is based upon injury and damage to the freehold, and if brought under the statute for treble damages it is based upon the value of thething taken, injured or destroyed considered separate and apart from the freehold, that is considered as a chattel in its severed state. [Cleveland School District v. Railroad, 126 N.W. (N.D.) 995, 28 L.R.A. (N.S.) and note.]
If one may not measure his damages, when he proceeds under the statute for treble damages for the destruction of shade or ornamental trees or other trees having no substantial market value when considered in their severed state, by the difference in value of the premises before and after the trespass, then the purpose of the statute, to punish for the wilful trespass, will be of no avail. If the rule contended for by defendant in the cause at bar is to prevail, then A could wilfully enter B's close and destroy his orchards and his shade and ornamental trees and incur no greater civil liability than the actual damage to the freehold. According to the contention of defendant if A sued B under the statute for treble damages he could only recover treble the value of the fruit, shade and ornamental trees considered in their severed state, which would ordinarily be only nominal. If he sued at common law for damages to the freehold he could recover no more than he could were the trespass wholly free from the element of wilful conduct. Such rule when applied to the measure of damages for the destruction of shade and ornamental trees, no matter how reckless the trespass, would result generally in the anomaly of actually permitting a greater recovery in a common-law action for single damages than could be recovered in an action under the statute for treble damages for the same trespass. It is not reasonable that the Legislature intended such a result.
We think that the true rule is and should be, notwithstanding the use of the word thing in the statute, that where the trees, or other things mentioned in the statute, are taken, injured or destroyed by a wilful trespass, have no substantial market value, when considered in their severed state, that the measure of damages in an action under the statute for treble damages is the difference in value of the premises immediately before add after the trespass.
In reaching this conclusion we do not consider that we are in conflict with the ruling in Cox v. Railroad 111 Mo. App. 394, 85 S.W. 989, cited supra. There the sand removed had a substantial market value, and frequently it is the case that in actions under the statute the thing taken, removed, injured or destroyed by the trespass does have a substantial market value and what was said in the Cox case, quoted supra, is not in conflict with our conclusion here.
The excuse offered by defendant for going upon plaintiff's land and cutting the trees was that defendant's agent was under the impression *Page 151 
that he had obtained permission from the state highway engineer to extend its power line along the right of way where the trees were cut. Defendant's agent, Boyd, testified that a Mr. Garst, a representative of the state highway engineer, gave him permission to set defendant's poles on the north side of the right of way of state highway No. 84 where it passed on and along by plaintiff's premises; that defendant was to have from 2 to 5 feet on and along the north side of the right of way of highway No. 84 for its line. We also gather from Boyd's evidence that Garst turned over to him a blue print which purported to show the right of way of state highway No. 84. On the theory, therefore, that the state highway department had the authority to give defendant permission to extend its power line on and along the place in question defendant's agents went upon the premises and cut the shade trees mentioned.
It turned out that the state highway department had not, at the time when the trees were cut, obtained the right of way on and along plaintiff's land where these trees were cut, but the state highway engineer or an assistant had set stakes on and along plaintiff's land which stakes were intended to mark the north line of the right of way of state highway No. 84, and all or nearly all of the trees cut were south of this line of stakes. There are some intimations that some of the trees cut were north of this line of stakes, but there is nothing definite in this respect.
Section 4245, Revised Statutes 1919, provides that in an action brought under section 4242 for treble damages, if it shall appear that the defendant had probable cause to believe that the land on which the trespass is alleged to have been committed was his own, or that the thing taken, carried away, injured or destroyed was his own, only single damages can be recovered. If, therefore, defendant had probable cause to believe that it had a lawful right to enter upon plaintiff's premises and clear its right of way then its liability is limited to single damages. The term "probable cause" as used in the statute means the existence of such facts as would lead a reasonably prudent person to believe that he had the lawful right to do the act charged to be a malicious trespass. [Chilton v. Lumber Co., 144 Mo. App. 315, 127 S.W. 941.] This case also holds that the burden of showing probable cause is upon the alleged trespasser. Measuring defendant's conduct by the rule laid down we do not believe that a case for treble damages was made. Defendant went to the state highway engineer and obtained a blue print of what purported to be the right of way of state highway No. 84. Also the state highway department had set stakes on and along plaintiff's and marking what purported to be the north line of the highway right of way. Except in a few instances and of these the record is not definite, defendant cut no trees north of the north line of the *Page 152 
highway right of way as marked by the stakes. Defendant's evidence tends strongly to show that it had probable cause, while plaintiff's evidence shows in effect nothing to the contrary. We are not confronted with a situation where the evidence on probable cause was conflicting as in Sample v. Reinhard, 253 S.W. (Mo. App.) 180.
It is our conclusion that plaintiff did not make out a case for treble damages. Evidence of wilful, reckless or malicious conduct is wholly absent. The judgment will be affirmed for $500 as of the date of the judgment below if within 10 days from the filing of this opinion plaintiff will remit the sum of $1000, otherwise the judgment will be reversed and the cause remanded. Cox,P.J., and Bailey, J., concur.